Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 10, 2020.

Status of Claims
Amendment of claims 7 and 16, and cancellation of claim 10 is acknowledged
Claims 1-9, 11-12 and 15-25 are currently pending and are the subject of this office action.
Claims 1-6, 8-9, 11 and 19-25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2016.
Claims 7, 12 and 15-18 are presently under examination as they relate to the following species: 5-FU as the chemotherapeutic agent.

Priority
	The present application is a CON of 13/660,129 (US 937458) filed on 10/25/2012, which is a CON of 13/020,077 filed on 02/03/2011 (ABN), which is a CON of 11/510,682 (US 8000630) filed 08/25/2006, which is a CON of PCT/US05/05268 filed 02/21/2005 which claims benefit of 60/548,021 filed 02/26/2004.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejections Necessitated by amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


However, it is not clear if the “amounts ranging from about 100 to 1000 mg/m2” correspond to 5-FU or OGF.  Also, is the “continuous treatment over a period of 10 to 60 minutes at least once a week” with OGF only?  And after the rest period, is 5-FU administered alone?  It is not clear the amount of each drug administered and the sequence of administration.

2) Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 depends from claim 10 which is cancelled, as such it is are incomplete. Correction is required.





Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 7, 12 and 15-18 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Zagon et. al. (Cancer Letters (1997) 112:167-175, cited by Applicant, cited in previous office action) in view of Auerbach et. al. (Annals of Oncology (1997) 8:439-444, cited in previous office action) as evidenced by Freierich et. al. (Cancer Chemotherapy Reports (1966) 50:219-244).

For claims 7 and 12, Zagon teaches treatment of pancreatic cancer with OGF (see title and abstract).  Zagon further teaches a dosage of 5 mg/kg of body weight in mice by injection three times daily (see abstract).  
Zagon does not teach a method of treating pancreatic cancer comprising the administration of a composition comprising 5-fluorouracil (5-FU).  However, Auerbach teaches the treatment of pancreatic cancer with a composition comprising of 5-FU (see title and entire document).
Zagon does not teach an amount of 0.02 mg/kg/day to 1.0 mg/kg/day of OGF.  However, as stated above, Zagon teaches the administration of 5 mg/kg of body weight in mice by injection three times daily for a total of 15 mg/kg/day for mice.  This amount translates into 1.22 mg/kg/day for a human as evidenced by Freierich (see equation (1) on page 225, and km values on page 238, 15 mg/kg/day (mice) x 3/37 = 1.22 mg/kg/day in humans) which is very close to the range claimed: 0.020 mg/kg/day to 1.0 mg/kg/day.

prima facie obvious for a person of ordinary skill in the art to combine two compositions (OGF and 5-FU) each of which is taught by the prior art to be useful for the same purpose (treating pancreatic cancer), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Further, since the amount of OGF administered by Zagon is so close to the amount disclosed in the instant claims, based on MPEP 2144.05: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zagon et al. teach that a dosage of 1.22 mg/kg/day is used to treat pancreatic 
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, since OFG is administered in combination with 5-FU which is also effective in treating pancreatic cancer, it will be expected that the amount of OGF will be lower than when administered alone.

The prior art is silent regarding the above combination “being capable of increasing the kill rate of neoplasia cells greater than is achieved when administered 5-FU or OGF alone at the same amounts within 96 hours of cotreatment”.  However, the kill rate of a combination will depend on the type of combination and the amount used in the combination relative to the amount used individually, which seem to be the same or similar to the prior art (Zagon and Auerbach).  Further, it is expected that the administration of two active agents instead of one will be more effective (i.e. at least additive) than each of the individual agents at the same amount. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the combination made obvious by the prior In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 7 and 12 with a reasonable expectation of success.

For claim 15, Zagon further teaches a dosage of 5 mg/kg of body weight in mice by injection three times daily (see abstract) which is equivalent to 1.22 mg/kg/day for a human as evidenced by Freierich (see equation (1) on page 225, and km values on page 238, 15 mg/kg/day (mice) x 3/37 = 1.22 mg/kg/day in humans) which is very close to the range claimed: 0.1 mg/kg/day to 0.4 mg/kg/day.
Since the amount of OGF administered by Zagon is so close to the amount disclosed in the instant claims, based on MPEP 2144.05: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious 
Moreover, the determination of known effective amounts of known active agents to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. As Zagon et al. teach that a dosage of 1.22 mg/kg/day is used to treat pancreatic cancer generally, the dosage is considered a result effective variable. Thus, it would also have been obvious to have chosen a dosage from among those known to be effective in methods of treating pancreatic cancer.
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Finally, since OFG is administered in combination with 5-FU which is also effective in treating pancreatic cancer, it will be expected that the amount of OGF will be lower than when administered alone.
All this will result in the practice of claim 15 with a reasonable expectation of success.



For claim 18, Auerbach teaches the continuous intravenous infusion of 5-FU and rapid intravenous infusion of carboplatin (see page 440 under treatment) and Zagon teaches the subcutaneous administration of OGF (see page 168 under 2.1 animal and tumors).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
A.  The Examiner has failed to establish a prima facie case of obviousness:
If x amount of drug A is efficacious in treating a disease, and z amount of drug B is also efficacious in treating the same disease, it is normally expected that the combined administration of x amount of drug A and z amount of drug B will be more 
Regarding the Millar reference, Table 4 refers to clinical trials wherein the drug combinations were administered to human patients.  Further, Miller states: “Over the past decade, a range of cytostatic drugs have been developed that are designed to interfere with one or more of the many molecular mechanisms that drive tumor growth.  It has been hoped that such agents would have low toxicity and prolong survival, allowing patients to “live with their cancer”.  In practice, however, it has proven to be much more difficult to demonstrate this inhibition of growth by cytostatic drugs than to demonstrate shrinkage of tumors with cytotoxic drugs.  It is unclear whether this is due to a lack of drug efficacy or inappropriate clinical trial methodology” (see page 540, middle column, second paragraph).  In other words, it seems like the in vitro or animal data observed for cytostatic drugs (i.e. OGF) does not translate well when administered to humans in clinical trials, probably due to a lack of proper methodology.  
So one interpretation is that cytostatic drugs are not effective in humans, despite their in vitro activity, in which case Applicant faces an enablement rejection since Applicant only provided in vitro data for OGF (see example 3 on page 23 of the specification), or that the problem is that clinical trials were not properly run, in which case it will be expected, that when properly run, the efficacy shown in vitro will then be translated in vivo in the clinical trial.  This last approach was the one followed in the 
Also, since the claims also encompass animals, and since the above rejection is based on the in vivo results from Zagon for mice and the in vivo results for 5-FU in humans, it will be expected that the combination will still be effective in treating pancreatic cancer in animals, and under the right clinical trial conditions, also in humans.

B.  Combination of drugs resulted in unexpected results:
 As stated in the previous section, Table 4 of Millar reports the results of human clinical trials, as opposed to the in vitro results that Applicant is presenting in Figure 7.  So if Applicant relies on the Millar prediction that in vitro data does not translate into humans in vivo data, even if synergistic, the in vitro data from figure 7 will not translate into human synergy. 
Even assuming arguendo that the above data shows synergy, it would not be commensurate in scope with the claims, since none of the claims discloses amounts of 5-FU.





Withdrawn Rejections and/or Objections

Claims rejected under Nonstatutory Double Patenting.
Applicant’s arguments have been fully considered and are persuasive.
Rejection under Nonstatutory Double Patenting is withdrawn.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 5, 2021.